Exhibit 2.01 SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT , dated as of April 19, 2013 ( the “Agreement”), is made by and among HAVANA FURNISHINGS INC. , a Nevada corporation (“Purchaser”) and NuZee Co., Ltd. , a California corporation, (the “Company”), and each of the shareholders of the Company set forth on Schedule A hereof (collectively, the “Sellers”). WITNESSETH WHEREAS , the Company is in the business of distributing natural and organically sourced cosmetics, bottled water and energy drinks, and WHEREAS , the Sellers desire to sell to Purchaser and the Purchaser desires to purchase from the Sellers, 100% of the outstanding securities of the Company in exchange for shares of common stock of the Purchaser and upon the terms and conditions hereinafter set forth; and WHEREAS , certain terms used in this Agreement are defined in Article 1; and WHEREAS , it is intended that the Acquisition shall qualify for United States federal income tax purposes as a reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended. NOW THEREFORE in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: Article 1.
